NO. 12-13-00353-CV

                              IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

JUSTIN DAVIS,                                   §      APPEAL FROM THE 7TH
APPELLANT

V.                                              §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §      SMITH COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                     PER CURIAM
       This appeal is being dismissed for want of jurisdiction pursuant to Texas Rule of
Appellate Procedure 42.3(a). The trial court’s judgment was signed on May 13, 2013. Under the
rules of appellate procedure, the notice of appeal must be filed within thirty days after the
judgment is signed. See TEX. R. APP. P. 26.1. Appellant filed a motion for new trial on
November 20, 2013. However, the motion for new trial was due to have been filed no later than
June 12, 2013. See TEX. R. CIV. P. 329b(a) (motion for new trial to be filed not later than thirty
days after judgment signed). Therefore, the motion for new trial did not extend the deadline for
filing the notice of appeal. See TEX. R. APP. P. 26.1(a) (providing that notice of appeal must be
filed within ninety days after judgment signed if any party timely files motion for new trial).
Consequently, Appellant’s notice of appeal was due to have been filed no later than June 12,
2013. Appellant did not file his notice of appeal until November 19, 2013. Because Appellant’s
notice of appeal was not filed on or before June 12, 2013, it was untimely, and this court has no
jurisdiction of the appeal.
       On December 10, 2013, this court notified Appellant, pursuant to Texas Rules of
Appellate Procedure 37.1 and 42.3, that his notice of appeal was untimely and there was no
timely motion for an extension of time to file the notice of appeal. Appellant was further
informed that the appeal would be dismissed unless, on or before December 20, 2013, he
amended the information in this appeal to show the jurisdiction of this court. The December 20,
2013 deadline has now passed, and Appellant has not shown the jurisdiction of this court.
         Because this court is not authorized to extend the time for perfecting an appeal except as
provided by Texas Rules of Appellate Procedure 26.1 and 26.3, the appeal is dismissed for want
of jurisdiction. See TEX. R. APP. P. 42.3(a).
Opinion delivered January 8, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)


                                                           2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          JANUARY 8, 2014


                                         NO. 12-13-00353-CV


                                        JUSTIN DAVIS,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                 Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 13-2020-A)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.